Exhibit 10.1

EXECUTION VERSION

$100,000,000

CRYOLIFE, INC.

4.250% CONVERTIBLE SENIOR NOTES DUE 2025

PURCHASE AGREEMENT

June 18, 2020



--------------------------------------------------------------------------------

June 18, 2020

Morgan Stanley & Co. LLC

1585 Broadway

New York, New York 10036

Ladies and Gentlemen:

CryoLife, Inc., a Florida corporation (the “Company”), proposes to issue and
sell to Morgan Stanley & Co. LLC (the “Initial Purchaser” or “you”) $100,000,000
principal amount of its 4.250% Convertible Senior Notes due 2025 (the “Firm
Securities”) to be issued pursuant to the provisions of an Indenture to be dated
as of the Closing Date (as defined below) (the “Indenture”) between the Company
and U.S. Bank, National Association, as Trustee (the “Trustee”). The Company
also proposes to issue and sell to the Initial Purchaser not more than an
additional $15,000,000 principal amount of its 4.250% Convertible Senior Notes
due 2025 (the “Additional Securities”) if and to the extent that the Initial
Purchaser shall have determined to exercise the right to purchase such
Additional Securities granted to the Initial Purchaser in Section 2 hereof. The
Firm Securities and the Additional Securities are hereinafter collectively
referred to as the “Securities”. Shares of the Company’s common stock, $0.01 par
value per share, are hereinafter referred to as the “Common Stock”. The
Securities will be convertible into cash, shares of Common Stock (the
“Underlying Securities”) or a combination of cash and Underlying Securities, at
the Company’s election, in accordance with the terms of the Indenture.

The Securities and the Underlying Securities will be offered without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
to qualified institutional buyers in compliance with the exemption from
registration provided by Rule 144A under the Securities Act.

In connection with the sale of the Securities, the Company has prepared a
preliminary offering memorandum dated June 18, 2020 (the “Preliminary
Memorandum”) and will prepare a final offering memorandum dated the date hereof
(the “Final Memorandum”) including or incorporating by reference a description
of the terms of the Securities and the Underlying Securities, the terms of the
offering and a description of the Company. For purposes of this Agreement,
“Additional Written Offering Communication” means any written communication (as
defined in Rule 405 under the Securities Act) that constitutes an offer to sell
or a solicitation of an offer to buy the Securities other than the Preliminary
Memorandum or the Final Memorandum; “Time of Sale Memorandum” means the
Preliminary Memorandum together with each Additional Written Offering
Communication or other information, if any, each identified in Schedule II
hereto under the caption Time of Sale Memorandum (the first time when sales of
the Securities were made, which was 11:00 p.m., New York City time, on the date
of this Agreement, is referred to as the “Time of Sale”); and “General
Solicitation” means any offer to sell or solicitation of an offer to buy the
Securities or the Underlying Securities by any form of general solicitation or
advertising (as those terms are used in

 

1



--------------------------------------------------------------------------------

Regulation D under the Securities Act). As used herein, the terms Preliminary
Memorandum, Time of Sale Memorandum and Final Memorandum shall include the
documents, if any, incorporated by reference therein prior to the Time of Sale.
The terms “supplement”, “amendment” and “amend” as used herein with respect to
the Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum or
any Additional Written Offering Communication shall include all documents
subsequently filed by the Company with the Securities and Exchange Commission
(the “Commission”) pursuant to the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), that are deemed to be incorporated by reference therein.

1. Representations and Warranties. The Company represents and warrants to, and
agrees with, the Initial Purchaser that, as of the Time of Sale, the Closing
Date and any Option Closing Date:

(a) (i) Each document, if any, filed or to be filed pursuant to the Exchange Act
and incorporated by reference in the Preliminary Memorandum, the Time of Sale
Memorandum or the Final Memorandum complied at the time they were filed with the
Commission, or will comply when so filed, in all material respects with the
Exchange Act and the applicable rules and regulations of the Commission
thereunder, (ii) the Time of Sale Memorandum, as of the Time of Sale, did not,
and at the Closing Date, the Time of Sale Memorandum, as then amended or
supplemented by the Company, if applicable, will not, contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, (iii) any Additional Written Offering Communication
prepared, used or referred to by the Company, when considered together with the
Time of Sale Memorandum, at the time of its use did not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, (iv) any General Solicitation that is not an Additional
Written Offering Communication, made by the Company or by the Initial Purchaser
with the consent of the Company, when considered together with the Time of Sale
Memorandum, at the Time of Sale did not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading and (v) the Preliminary Memorandum, as of its date, did not contain
and the Final Memorandum, as of its date and on the Closing Date (as defined in
Section 4), will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading, except that the
representations and warranties set forth in this paragraph do not apply to
statements or omissions in the Preliminary Memorandum, the Time of Sale
Memorandum, the Final Memorandum, Additional Written Offering Communication or
General Solicitation based upon information relating to the Initial Purchaser
furnished to the Company in writing by the Initial Purchaser.

 

2



--------------------------------------------------------------------------------

(b) Except for the Additional Written Offering Communications, if any,
identified in Schedule II hereto, including electronic road shows, if any,
furnished to the Initial Purchaser before first use, the Company has not
prepared, used or referred to, and will not, without the Initial Purchaser’s
prior consent, prepare, use or refer to, any Additional Written Offering
Communication.

(c) The Company has been duly incorporated, is validly existing as a corporation
in good standing under the laws of the jurisdiction of its incorporation, has
the corporate power and authority to own or lease its property and to conduct
its business as described in each of the Time of Sale Memorandum and the Final
Memorandum and is duly qualified to transact business and is in good standing in
each jurisdiction in which the conduct of its business or its ownership or
leasing of property requires such qualification, except to the extent that the
failure to be so qualified or be in good standing would not, singly or in the
aggregate, have a material adverse effect on the Company and its subsidiaries,
taken as a whole (a “Material Adverse Effect”).

(d) Each subsidiary of the Company has been duly incorporated, organized or
formed, is validly existing as a corporation or other business entity in good
standing under the laws of the jurisdiction of its incorporation, organization
or formation (to the extent such concepts are applicable under such laws), has
the corporate or other business entity power and authority to own or lease its
property and to conduct its business as described in each of the Time of Sale
Memorandum and the Final Memorandum and is duly qualified to transact business
and is in good standing (to the extent such concept of good standing is
applicable in such jurisdiction) in each jurisdiction in which the conduct of
its business or its ownership or leasing of property requires such qualification
(to the extent such concepts are applicable under such laws), except to the
extent that the failure to be so qualified or be in good standing would not,
singly or in the aggregate, have a Material Adverse Effect; except as described
in the Time of Sale Memorandum and the Final Memorandum (or incorporated therein
by reference), all of the issued and outstanding shares of capital stock or
other equity interests of each subsidiary of the Company have been duly and
validly authorized and issued, are fully paid and non-assessable and are owned
directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims.

(e) The Company has the power and authority to enter this Agreement, to
authorize, issue and sell the Securities as contemplated by this Agreement, to
execute and deliver this Agreement, the Indenture and the Securities
(collectively, the “Transaction Documents”) and to perform its obligations
hereunder and thereunder. This Agreement has been duly authorized, executed and
delivered by the Company.

(f) The authorized capital stock of the Company conforms in all material
respects as to legal matters to the description thereof contained in each of the
Time of Sale Memorandum and the Final Memorandum.

 

3



--------------------------------------------------------------------------------

(g) The shares of Common Stock outstanding have been duly authorized and are
validly issued, fully paid and non-assessable.

(h) The Securities have been duly authorized and, when executed and
authenticated in accordance with the provisions of the Indenture and delivered
to and paid for by the Initial Purchaser in accordance with the terms of this
Agreement, will be valid and binding obligations of the Company, enforceable in
accordance with their terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights generally and equitable principles of general applicability,
including principles of commercial reasonableness, good faith and fair dealing
(regardless of whether enforcement is sought in a proceed at law or equity)
(collectively, the “Enforceability Exceptions”) and will be entitled to the
benefits of the Indenture pursuant to which such Securities are to be issued.

(i) The maximum number of Underlying Securities initially issuable upon
conversion of the Securities (assuming “physical settlement” of the Securities
(as defined in the Time of Sale Memorandum and the Final Memorandum), the
Initial Purchaser exercises its option to purchase Additional Securities in full
and the maximum conversion rate under any “make-whole” adjustment applies) (such
maximum number, the “Conversion Securities”) have been duly authorized and
reserved and, when issued upon conversion of the Securities in accordance with
the terms of the Securities and the Indenture, will be validly issued, fully
paid and non-assessable, and the issuance of the Underlying Securities will not
be subject to any preemptive or similar rights.

(j) The Indenture has been duly authorized by the Company, and, on the Closing
Date, will have been duly executed and delivered by the Company, and (assuming
due authorization, execution and delivery by the Trustee) will constitute a
valid and binding agreement of the Company, enforceable against the Company in
accordance with its terms, subject to the Enforceability Exceptions.

(k) The execution and delivery by the Company of, and the performance by the
Company of its obligations under, each of the Transaction Documents, the
issuance and sale of the Securities (including the issuance of any Underlying
Securities upon conversion of the Securities) and the consummation by the
Company of the transactions contemplated by the Transaction Documents, will not
contravene any provision of (i) applicable law, (ii) the articles of
incorporation or by-laws of the Company, (iii) any agreement or other instrument
binding upon the Company or any of its subsidiaries that is material to the
Company and its subsidiaries, taken as a whole, or (iv) any judgment, order or
decree of any governmental body, agency or court having jurisdiction over the
Company or any subsidiary, except that in the case of clauses (iii) and (iv) as
would not have, singly or in the aggregate, a Material Adverse Effect or
materially affect the ability of the Company to perform its obligations under
the Transaction Documents, and no consent, approval, authorization or order of,
or qualification with, any governmental body, agency or court is required for
the

 

4



--------------------------------------------------------------------------------

performance by the Company of its obligations under each of the Transaction
Documents, the issuance and sale of the Securities (including the issuance of
any Underlying Securities upon conversion of the Securities) and the
consummation by the Company of the transactions contemplated by the Transaction
Documents, except such as may (y) have been previously obtained and is in effect
or (z) be required by the securities or Blue Sky laws of the various states in
connection with the offer and sale of the Securities.

(l) There has not occurred any material adverse change, or any development
involving a prospective material adverse change, in the condition, financial or
otherwise, or in the earnings, business or operations of the Company and its
subsidiaries, taken as a whole, from that set forth in the Time of Sale
Memorandum provided to prospective purchasers of the Securities.

(m) Other than proceedings accurately described in all material respects in each
of the Time of Sale Memorandum and the Final Memorandum (or incorporated therein
by reference), there are no legal or governmental proceedings pending or, to the
Company’s knowledge, threatened to which the Company or any of its subsidiaries
is a party or to which any of the properties of the Company or any of its
subsidiaries is subject that would have a Material Adverse Effect, or materially
affect the power or ability of the Company to perform its obligations under each
of the Transaction Documents or to consummate the transactions contemplated by
each of the Time of Sale Memorandum or the Final Memorandum.

(n) The Company and its subsidiaries (i) are in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”), (ii)
have received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and
(iii) are in compliance with all terms and conditions of any such permit,
license or approval, except where such noncompliance with Environmental Laws,
failure to receive required permits, licenses or other approvals or failure to
comply with the terms and conditions of such permits, licenses or approvals
under clauses (i), (ii) or (iii) above would not, singly or in the aggregate,
have a Material Adverse Effect.

(o) There are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would, singly or in the
aggregate, have a Material Adverse Effect.

 

5



--------------------------------------------------------------------------------

(p) The Company is not, and after giving effect to the offering and sale of the
Securities and the application of the proceeds thereof as described in each of
the Time of Sale Memorandum and the Final Memorandum will not be, required to
register as an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended (the “Investment Company Act”).

(q) Neither the Company nor any affiliate (as defined in Rule 501(b) of
Regulation D under the Securities Act, an “Affiliate”) of the Company has
directly, or through any agent, (i) sold, offered for sale, solicited offers to
buy or otherwise negotiated in respect of, any security (as defined in the
Securities Act) which is or will be integrated with the sale of the Securities
in a manner that would require the registration under the Securities Act of the
Securities, (ii) made any General Solicitation that is not an Additional Written
Offering Communication other than General Solicitations listed on Schedule II
hereto or those made with the prior written consent of the Initial Purchaser, or
(iii) offered, solicited offers to buy or sold the Securities in any manner
involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act.

(r) Subject to compliance by the Initial Purchaser with the procedures set forth
in Section 7 hereof, it is not necessary in connection with the offer, sale and
delivery of the Securities to the Initial Purchaser in the manner contemplated
by this Agreement to register the Securities under the Securities Act or to
qualify the Indenture under the Trust Indenture Act of 1939, as amended.

(s) The Securities satisfy the requirements set forth in Rule 144A(d)(3) under
the Securities Act.

(t) (i) None of the Company or any of its subsidiaries or controlled affiliates,
or any director, officer, or employee thereof, or, to the Company’s knowledge,
any agent or representative of the Company or of any of its subsidiaries or
affiliates, has taken or will take any action in furtherance of an offer,
payment, promise to pay, or authorization or approval of the payment, giving or
receipt of money, property, gifts or anything else of value, directly or
indirectly, to any government official (including any officer or employee of a
government or government-owned or controlled entity or of a public international
organization, or any person acting in an official capacity for or on behalf of
any of the foregoing, or any political party or party official or candidate for
political office) (“Government Official”) in order to influence official action,
or to any person, in each case, in violation of any applicable anti-corruption
laws; (ii) the Company and each of its subsidiaries and controlled affiliates
have conducted their businesses in compliance with applicable anti-corruption
laws and have instituted and maintained and will continue to maintain policies
and procedures reasonably designed to promote and achieve compliance with such
laws and with the representations and warranties contained herein; and
(iii) neither the Company nor any of its subsidiaries will use, directly or
indirectly, the proceeds of the offering in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any person in violation of any applicable anti-corruption
laws.

 

6



--------------------------------------------------------------------------------

(u) The operations of the Company and its subsidiaries are and have been
conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements, including, to the extent applicable,
those of the Bank Secrecy Act, as amended by Title III of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (USA PATRIOT Act), and the applicable anti-money
laundering statutes of jurisdictions where the Company and its subsidiaries
conduct business, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Anti-Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the best knowledge of the Company, threatened.

(v) (i) None of the Company, any of its subsidiaries, or any director, officer
or employee thereof, or, to the Company’s knowledge, any agent, affiliate or
representative of the Company or any of its subsidiaries, is an individual or
entity (“Person”) that is, or is owned or controlled by one or more Persons that
are:

(A) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control, the United Nations Security
Council, the European Union, Her Majesty’s Treasury, or other relevant sanctions
authority (collectively, “Sanctions”), or

(B) located, organized or resident in a country or territory that is the subject
of Sanctions (including, without limitation, Crimea, Cuba, Iran, North Korea and
Syria), other than distributors who have valid distribution agreements with the
Company and with whom the Company has contracted for services that are
permissible under valid licenses provided by appropriate United States
governmental authorities.

(ii) The Company will not, directly or indirectly, use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person:

(A) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions, except to the extent permitted by legal exception or
exemption without violation of U.S. law, or by valid U.S. government-issued
license; or

(B) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as initial
purchaser, advisor, investor or otherwise).

 

7



--------------------------------------------------------------------------------

(iii) For the past five years, the Company and each of its subsidiaries have not
knowingly engaged in and are not now knowingly engaged in any dealings or
transactions with any Person, or in any country or territory, that at the time
of the dealing or transaction is or was the subject of Sanctions, except as was
not and is not in violation of Sanctions.

(w) Ernst & Young LLP, which expressed its opinion with respect to the financial
statements (which term as used in this Agreement includes the related notes
thereto) and supporting schedules (if any) included or incorporated by reference
in each of the Time of Sale Memorandum and the Final Memorandum, is an
independent registered public accounting firm with respect to the Company within
the meaning of the Securities Act and the applicable rules and regulations
thereunder adopted by the Commission and the Public Company Accounting Oversight
Board (United States).

(x) The financial statements, together with the related schedules (if any) and
notes, included or incorporated by reference in each of the Time of Sale
Memorandum and the Final Memorandum present fairly in all material respects the
consolidated financial position of the Company and its consolidated subsidiaries
as of and at the dates shown and its results of operations and cash flows for
the periods shown, and such financial statements have been prepared in
conformity with generally accepted accounting principles in the United States
(“U.S. GAAP”) applied on a consistent basis throughout the periods covered
thereby, except for any normal year-end adjustments in the Company’s quarterly
financial statements. The other financial information included in each of the
Time of Sale Memorandum and the Final Memorandum has been derived from the
accounting records of the Company and its consolidated subsidiaries and presents
fairly in all material respects the information shown thereby. The statistical,
industry-related and market-related data included in each of the Time of Sale
Memorandum and the Final Memorandum are based on or derived from sources which
the Company reasonably and in good faith believes are reliable and accurate and
such data is consistent with the sources from which they are derived, in each
case in all material respects.

(y) (i) Except as described in the Time of Sale Memorandum and the Final
Memorandum (or incorporated therein by reference) and except as would not have,
singly or in the aggregate, a Material Adverse Effect, the Company and its
subsidiaries own or have a valid license or otherwise possess adequate rights
to, or reasonably believes that it can acquire on reasonable terms, all patents,
inventions, copyrights, know how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks, domain names and trade names, and all
other similar intellectual property or proprietary rights (including all
registrations and applications for registration of, and all goodwill associated
with, the foregoing) (collectively, “Intellectual Property Rights”) used in or
reasonably necessary to the conduct of their businesses as currently conducted
and as proposed to be conducted in the future, in each case, as described in the
Time of

 

8



--------------------------------------------------------------------------------

Sale Memorandum and the Final Memorandum (or incorporated therein by reference)
(the “Company Intellectual Property”); (ii) the Company Intellectual Property
owned by the Company and its subsidiaries and, to the Company’s knowledge, the
Company Intellectual Property licensed to the Company and its subsidiaries, are
subsisting and, to the Company’s knowledge, valid and enforceable, and there is
no pending or, to the Company’s knowledge, threatened action, suit, proceeding
or claim by others challenging the validity, scope or enforceability of any such
Company Intellectual Property; (iii) neither the Company nor any of its
subsidiaries has received any written notice alleging any infringement,
misappropriation or other violation of Intellectual Property Rights of any third
party; (iv) to the Company’s knowledge, no third party is infringing,
misappropriating or otherwise violating, or has infringed, misappropriated or
otherwise violated, any Company Intellectual Property owned or exclusively
licensed by the Company; (v) to the Company’s knowledge, neither the Company nor
any of its subsidiaries infringes, misappropriates or otherwise violates, or has
infringed, misappropriated or otherwise violated, any Intellectual Property
Rights of any third party; (vi) to the Company’s knowledge, all employees or
contractors engaged in the development of Company Intellectual Property on
behalf of the Company or any subsidiary of the Company have executed an
invention assignment agreement whereby such employees or contractors presently
assign all of their right, title and interest in and to such Company
Intellectual Property to the Company or the applicable subsidiary, and to the
Company’s knowledge no such agreement has been breached or violated; and
(vii) the Company and its subsidiaries use, and have used, commercially
reasonable efforts to appropriately maintain all information intended to be
maintained as a trade secret.

(z) (i) The Company and its subsidiaries have complied in all material respects
and are presently in compliance in all material respects with all internal
privacy policies, contractual obligations, applicable laws, statutes, judgments,
orders, rules and regulations of any court or arbitrator or other governmental
or regulatory authority, in each case, relating to the collection, use,
transfer, import, export, storage, protection, disposal and disclosure by the
Company or any of its subsidiaries of personally identifiable, confidential or
other regulated data (“Data Security Obligations”, and such data, “Data”); (ii)
the Company has not received any written notification of or complaint regarding
and is unaware of any material non-compliance with any Data Security Obligation;
and (iii) to the Company’s knowledge, there is no action, suit or proceeding by
or before any court or governmental agency, authority or body pending or, to the
Company’s knowledge, threatened alleging non-compliance with any Data Security
Obligation.

(aa) The Company and its subsidiaries have implemented appropriate controls,
policies, procedures and technological safeguards to protect the information
technology systems and Data used in connection with the operation of the
Company’s and its subsidiaries’ businesses. Without limiting the foregoing, the
Company and its subsidiaries have implemented appropriate controls, policies,
procedures and technological safe guards to establish and maintain reasonable

 

9



--------------------------------------------------------------------------------

cyber security and data protection controls, policies and procedures that are
designed to protect against and prevent breach, destruction, loss, unauthorized
distribution, use, access, disablement, misappropriation or modification, or
other compromise or misuse of any information technology system or Data used in
connection with the operation of the Company’s and its subsidiaries’ businesses
(“Breach”). Except as described in the Time of Sale Memorandum and Final
Offering Memorandum, and to the knowledge of the Company, there has been no
Breach in any material respect, and the Company and its subsidiaries have not
been notified of and have no knowledge of any event or condition that would
reasonably be expected to result in, any such Breach.

(bb) The Company and each of its subsidiaries have filed all federal, state,
local and foreign tax returns required to be filed through the date of this
Agreement or have requested extensions thereof (except where the failure to file
would not, singly or in the aggregate, have a material adverse effect on the
Company and its subsidiaries, taken as a whole) and have paid all taxes required
to be paid thereon (except for cases in which the failure to file or pay would
not, singly or in the aggregate, have a material adverse effect on the Company
and its subsidiaries, taken as a whole, or, except as currently being contested
in good faith and for which reserves required by U.S. GAAP have been created in
the financial statements of the Company), and no tax deficiency has been
determined adversely to the Company or any of its subsidiaries which, singly or
in the aggregate, has had (nor does the Company nor any of its subsidiaries have
any notice or knowledge of any tax deficiency which could reasonably be expected
to be determined adversely to the Company or its subsidiaries and which could
reasonably be expected to have) a material adverse effect on the Company and its
subsidiaries, taken as a whole.

(cc) The Company and its subsidiaries maintain a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with U.S. GAAP and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences; and (v) the interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the Preliminary Memorandum, the Time of Sale Memorandum or the Final Memorandum
is accurate. Since the end of the Company’s most recent audited fiscal year,
there has been (i) no material weakness in the Company’s internal control over
financial reporting (whether or not remediated) and (ii) no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.

 

10



--------------------------------------------------------------------------------

(dd) The interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Preliminary Memorandum, the Time of Sale
Memorandum or the Final Memorandum fairly presents the information called for in
all material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.

(ee) No material labor dispute with the employees of the Company or any of its
subsidiaries exists, except as described in the Time of Sale Memorandum, or, to
the knowledge of the Company, is imminent; and the Company is not aware of any
existing, threatened or imminent labor disturbance by the employees of any of
its principal suppliers, manufacturers or contractors that would reasonably be
expected to have a Material Adverse Effect.

(ff) The Company and its subsidiaries are insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are, in the Company’s reasonable judgment, prudent and customary in the
businesses in which they are engaged; neither the Company nor any of its
subsidiaries has been refused any insurance coverage sought or applied for,
except as did not have a Material Adverse Effect; and neither the Company nor
any of its subsidiaries has any reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not have a Material Adverse Effect, except as
described in the Time of Sale Memorandum.

(gg) The Company and its subsidiaries possess all certificates, authorizations
and permits issued by the appropriate federal, state or foreign regulatory
authorities necessary to conduct their respective businesses, except where
failure to obtain such certificates, authorizations and permits would not,
singly or in the aggregate, have a Material Adverse Effect, and neither the
Company nor any of its subsidiaries has received any written notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a Material Adverse Effect,
except as described in the Time of Sale Memorandum. Except as described in the
Time of Sale Memorandum and the Final Memorandum, as applicable, the Company and
its subsidiaries (i) are, and at all times during the prior five years have
been, in compliance with all statutes, rules and regulations applicable to the
ownership, testing, development, manufacture, packaging, processing, use,
distribution, storage, import, export or disposal of any product manufactured or
distributed by or on behalf of the Company and its subsidiaries (“Applicable
Regulatory Laws”), except where such noncompliance would not, singly or in the
aggregate, have a Material Adverse Effect; and (ii) has not, within the past
five years, received any U.S. Food and Drug Administration (“FDA”) written
notice of adverse finding, warning letter, untitled letter or other
correspondence or written notice from any court or arbitrator or governmental or
regulatory authority alleging or asserting non-compliance with (x) any
Applicable Regulatory Laws or (y) any licenses, exemptions, certificates,
approvals, clearances, authorizations, permits and supplements or amendments
thereto required by any such Applicable Regulatory Laws.

 

11



--------------------------------------------------------------------------------

(hh) Except as described in the Time of Sale Memorandum and the Final Memorandum
or as would not be material to the Company and its subsidiaries (i) the clinical
and pre-clinical trials conducted by or, to the knowledge of the Company, on
behalf of or sponsored by the Company or its subsidiaries, or in which the
Company or its subsidiaries have participated, that are described in the Time of
Sale Memorandum and the Final Memorandum, or the results of which are referred
to in the Time of Sale Memorandum and the Final Memorandum, as applicable, were,
and if still pending are, being conducted in all material respects in accordance
with standard medical and scientific research standards and procedures for
products comparable to those being developed by the Company and its subsidiaries
and all applicable statutes and all applicable rules and regulations of the FDA
and comparable regulatory agencies outside of the United States to which they
are subject, including the European Medicines Agency (collectively, the
“Regulatory Authorities”), and, to the extent applicable, current Good Clinical
Practices and Good Laboratory Practices; (ii) the descriptions in the Time of
Sale Memorandum and the Final Memorandum of the results of such studies and
tests are accurate in all material respects and fairly present the data derived
therefrom; (iii) the Company has no knowledge of any other trials not described
in the Time of Sale Memorandum and the Final Memorandum, the results of which
call into question the results described or referred to in the Time of Sale
Memorandum and the Final Memorandum; (iv) the Company has operated at all times
and are currently in compliance in all material respects with all applicable
statutes, rules and regulations of the Regulatory Authorities; and (v) the
Company has not received any written notices, correspondence or other
communications from the Regulatory Authorities or any other governmental agency
requiring or threatening the termination, material modification or suspension of
any clinical or pre-clinical trials that are described in the Time of Sale
Memorandum and the Final Memorandum or the results of which are referred to in
the Time of Sale Memorandum and the Final Memorandum, other than ordinary course
communications with respect to modifications in connection with the design and
implementation of such trials, and, to the Company’s knowledge, there are no
reasonable grounds for the same.

(ii) Except as described in the Time of Sale Memorandum and the Final Memorandum
and except as would not be material to the Company and its subsidiaries, the
Company and its subsidiaries have not failed to file with the Regulatory
Authorities any required filing, declaration, listing, registration, report or
submission that is a responsibility with the Company with respect to the
Company’s products that are described or referred to in the Time of Sale
Memorandum and the Final Memorandum; all such filings, declarations, listings,
registrations, reports or submissions were in material compliance with
applicable laws when filed; and to the Company’s knowledge no deficiencies
regarding compliance with applicable law have been asserted by any applicable
regulatory authority with respect to any such filings, declarations, listings,
registrations, reports or submissions.

 

12



--------------------------------------------------------------------------------

(jj) There is and has been no material failure on the part of the Company or any
of the Company’s directors or officers, in their capacities as such, to comply
with any provision of the Sarbanes-Oxley Act of 2002, as amended and the rules
and regulations promulgated in connection therewith, including Section 402
related to loans and Sections 302 and 906 related to certifications.

(kk) The Company had a reasonable basis for, and made in good faith, each
“forward-looking statement” (within the meaning of Section 27A of the Securities
Act or Section 21E of the Exchange Act) contained or by reference in the
Preliminary Memorandum, the Time of Sale Memorandum or the Final Memorandum, in
each case at the time such “forward-looking statement” was made.

(ll) The Company has not taken, directly or indirectly, any action that is
designed to or that has constituted or that would reasonably be expected to
cause or result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Securities.

2. Agreements to Sell and Purchase. The Company hereby agrees to sell to the
Initial Purchaser, and the Initial Purchaser, upon the basis of the
representations and warranties herein contained, but subject to the terms and
conditions hereinafter stated, agrees to purchase from the Company, the
principal amount of Firm Securities set forth in Schedule I hereto opposite its
name at a purchase price of 97.00% of the principal amount thereof (the
“Purchase Price”) plus accrued interest, if any, to the Closing Date.

On the basis of the representations and warranties contained in this Agreement,
and subject to its terms and conditions, the Company agrees to sell to the
Initial Purchaser the Additional Securities, and the Initial Purchaser shall
have the right to purchase, up to $15,000,000 principal amount of Additional
Securities at the Purchase Price plus accrued interest, if any, to the date of
payment and delivery. The Initial Purchaser may exercise this right in whole or
from time to time in part by giving written notice to the Company, provided that
any Option Closing Date (as defined below) shall occur within a period (the
“Exercise Period”) of thirteen calendar days from, and including, the closing
date for the Firm Securities. Any exercise notice shall specify the principal
amount of Additional Securities to be purchased by the Initial Purchaser and the
date on which such Additional Securities are to be purchased. Each purchase date
must be within the Exercise Period and must be at least one business day after
the written notice is given and may not be earlier than the closing date for the
Firm Securities nor later than ten business days after the date of such notice.
Additional Securities may be purchased as provided in Section 4 solely for the
purpose of covering sales of securities in excess of the number of the Firm
Securities. On each day, if any, that Additional Securities are to be purchased
(an “Option Closing Date”), the Initial Purchaser agrees to purchase the
principal amount of such Additional Securities (subject to such adjustments to
eliminate fractional Securities as the Initial Purchaser may determine) at the
Purchase Price.

 

13



--------------------------------------------------------------------------------

3. Terms of Offering. The Initial Purchaser has advised the Company that the
Initial Purchaser will make an offering of the Securities purchased by the
Initial Purchaser hereunder as soon as practicable after this Agreement is
entered into as in the Initial Purchaser’s judgment is advisable.

4. Payment and Delivery. Payment for the Firm Securities shall be made to the
Company in Federal or other funds immediately available in New York City against
delivery of such Firm Securities for the account of the Initial Purchaser at
10:00 a.m., New York City time, on June 23, 2020, or at such other time on the
same or such other date, not later than June 30, 2020, as shall be designated in
writing by the Initial Purchaser. The time and date of such payment are
hereinafter referred to as the “Closing Date.”

Payment for any Additional Securities shall be made to the Company in Federal or
other funds immediately available in New York City against delivery of such
Additional Securities for the account of the Initial Purchaser at 10:00 a.m.,
New York City time, on the date specified in the corresponding notice described
in Section 2 or at such other time on the same or on such other date, in any
event not later than the last day of the Exercise Period, as shall be designated
in writing by the Initial Purchaser.

The Securities shall be in definitive form or global form, as specified by the
Initial Purchaser, and registered in such names and in such denominations as the
Initial Purchaser shall request in writing not later than one full business day
prior to the Closing Date or the applicable Option Closing Date, as the case may
be. The Securities shall be delivered to the Initial Purchaser on the Closing
Date or an Option Closing Date, as the case may be, for the account of the
Initial Purchaser, with any transfer taxes payable in connection with the
transfer of the Securities to the Initial Purchaser duly paid, against payment
of the Purchase Price therefor plus accrued interest, if any, to the date of
payment and delivery.

5. Conditions to the Initial Purchaser’s Obligations. The obligation of the
Initial Purchaser to purchase and pay for the Firm Securities on the Closing
Date is subject to the following conditions:

(a) Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date:

(i) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading, in the rating accorded the
Company or any of the securities of the Company or any of its subsidiaries by
any “nationally recognized statistical rating organization,” as such term is
defined in Section 3(a)(62) of the Exchange Act, in each case other than a
downgrade or notice of intended or potential downgrade in the Company’s
Corporate Family Rating (or equivalent) of not more than one notch by any such
organization; and

 

14



--------------------------------------------------------------------------------

(ii) there shall not have occurred any change, or any development involving a
prospective change, in the condition, financial or otherwise, or in the
earnings, business or operations of the Company and its subsidiaries, taken as a
whole, from that set forth in the Time of Sale Memorandum at the Time of Sale
that, in the Initial Purchaser’s judgment, is material and adverse and that
makes it, in the Initial Purchaser’s judgment, impracticable to market the
Securities on the terms and in the manner contemplated in the Time of Sale
Memorandum.

(b) The Initial Purchaser shall have received on the Closing Date a certificate,
dated the Closing Date and signed on behalf of the Company by an executive
officer of the Company, to the effect set forth in Section 5(a) and to the
effect that the representations and warranties of the Company contained in this
Agreement are true and correct as of the Closing Date and that the Company has
complied with all of the agreements and satisfied all of the conditions on its
part to be performed or satisfied hereunder on or before the Closing Date.

The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened.

(c) The Initial Purchaser shall have received a certificate, dated the date
hereof, of the principal financial officer of the Company in form and substance
reasonably satisfactory to the Initial Purchaser. On the Closing Date, the
Initial Purchaser shall have received from the principal financial officer of
the Company a certificate, dated as of the Closing Date, to the effect that he
reaffirms the statements made in the certificate furnished pursuant to this
Section 5(c).

(d) The Initial Purchaser shall have received on the Closing Date an opinion and
negative assurance letter of Vinson & Elkins L.L.P., outside counsel for the
Company, dated the Closing Date, in form and substance reasonably satisfactory
to the Initial Purchaser. Such opinion and negative assurance letter shall be
rendered to the Initial Purchaser at the request of the Company and shall so
state therein.

(e) The Initial Purchaser shall have received on the Closing Date an opinion
letter of Greenberg Traurig, LLP, outside counsel for the Company, dated the
Closing Date, in form and substance reasonably satisfactory to the Initial
Purchaser as to certain matters relating to the laws of the State of Florida.
Such opinion shall be rendered to the Initial Purchaser at the request of the
Company and shall so state therein.

(f) The Initial Purchaser shall have received on the Closing Date an opinion and
negative assurance letter of Davis Polk & Wardwell LLP, counsel for the Initial
Purchaser, dated the Closing Date, in form and substance reasonably satisfactory
to the Initial Purchaser.

 

15



--------------------------------------------------------------------------------

(g) The Initial Purchaser shall have received on each of the date hereof and the
Closing Date a letter, dated the date hereof or the Closing Date, as the case
may be, in form and substance satisfactory to the Initial Purchaser, from
Ernst & Young LLP, independent public accountants, containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
initial purchasers with respect to the financial statements and certain
financial information contained in or incorporated by reference into the Time of
Sale Memorandum and the Final Memorandum; provided that the letter delivered on
the Closing Date shall use a “cut-off date” not earlier than two business days
prior to the date hereof.

(h) The “lock-up” agreements, each substantially in the form of Exhibit A
hereto, between the Initial Purchaser and the executive officers and directors
of the Company relating to restrictions on sales and certain other dispositions
of shares of common stock or certain other securities, delivered to the Initial
Purchaser on or before the date hereof, shall be in full force and effect on the
Closing Date.

(i) An application for the listing of a number of shares of Common Stock equal
to the Conversion Securities shall have been submitted to The New York Stock
Exchange (the “Exchange”), and the Conversion Securities shall have been
approved for listing on the Exchange, subject to official notice of issuance.

(j) The representations and warranties of the Company contained herein shall be
true and correct on the date hereof and on and as of the Closing Date; and the
statements of the Company and its officers made in any certificates delivered
pursuant to this Agreement shall be true and correct on and as of the Closing
Date.

(k) The obligation of the Initial Purchaser to purchase Additional Securities
hereunder is subject to the delivery to the Initial Purchaser on the applicable
Option Closing Date of the following:

(i) a certificate, dated the Option Closing Date and signed on behalf of the
Company by an executive officer of the Company, confirming that the certificate
delivered on the Closing Date pursuant to Section 5(b) hereof remains true and
correct as of such Option Closing Date;

(ii) a certificate, dated the Option Closing Date and signed by the principal
financial officer of the Company, confirming that the certificate delivered on
the Closing Date pursuant to Section 5(c) hereof remains true and correct as of
such Option Closing Date;

 

16



--------------------------------------------------------------------------------

(iii) an opinion and negative assurance letter of Vinson & Elkins L.L.P.,
outside counsel for the Company, dated the Option Closing Date, relating to the
Additional Securities to be purchased on such Option Closing Date and otherwise
to the same effect as the opinion required by Section 5(d) hereof;

(iv) an opinion letter of Greenberg Traurig, LLP, outside counsel for the
Company, dated the Option Closing Date, relating to the Additional Securities to
be purchased on such Option Closing Date and otherwise to the same effect as the
opinion required by Section 5(d) hereof;

(v) an opinion and negative assurance letter of Davis Polk & Wardwell LLP,
counsel for the Initial Purchaser, dated the Option Closing Date, relating to
the Additional Securities to be purchased on such Option Closing Date and
otherwise to the same effect as the opinion required by Section 5(f) hereof;

(vi) a letter dated the Option Closing Date, in form and substance satisfactory
to the Initial Purchaser, from Ernst & Young LLP, independent public
accountants, substantially in the same form and substance as the letter
furnished to the Initial Purchaser pursuant to Section 5(g) hereof; provided
that the letter delivered on the Option Closing Date shall use a “cut-off date”
not earlier than three business days prior to such Option Closing Date; and

(vii) the representations and warranties of the Company contained herein shall
be true and correct on and as of the Option Closing Date; and the statements of
the Company and its officers made in any certificates delivered pursuant to this
Agreement shall be true and correct on and as of the Option Closing Date; and

(viii) such other documents as the Initial Purchaser may reasonably request with
respect to the good standing of the Company, the due authorization, execution,
authentication and issuance of the Additional Securities to be sold on such
Option Closing Date and other matters related to the execution, authentication
and issuance of such Additional Securities.

6. Covenants of the Company. The Company covenants with the Initial Purchaser as
follows:

(a) To furnish to the Initial Purchaser in New York City, without charge, prior
to 10:00 a.m. New York City time on the business day following the date of this
Agreement and during the period mentioned in Section 6(d) or (e), as many copies
of the Time of Sale Memorandum, the Final Memorandum, any documents incorporated
by reference therein and any supplements and amendments thereto as the Initial
Purchaser may reasonably request.

 

17



--------------------------------------------------------------------------------

(b) Before amending or supplementing the Preliminary Memorandum, the Time of
Sale Memorandum or the Final Memorandum, to furnish to the Initial Purchaser a
copy of each such proposed amendment or supplement and not to use any such
proposed amendment or supplement to which the Initial Purchaser reasonably
objects.

(c) To furnish to the Initial Puchaser a copy of each proposed Additional
Written Offering Communication to be prepared by or on behalf of, used by, or
referred to by the Company and not to use or refer to any proposed Additional
Written Offering Communication to which the Initial Purchaser reasonably
objects.

(d) If the Time of Sale Memorandum is being used to solicit offers to buy the
Securities at a time when the Final Memorandum is not yet available to
prospective purchasers and any event shall occur or condition exist as a result
of which it is necessary to amend or supplement the Time of Sale Memorandum in
order to make the statements therein, in the light of the circumstances in which
they were made, not misleading, or if, in the opinion of counsel for the Initial
Purchaser, it is necessary to amend or supplement the Time of Sale Memorandum to
comply with applicable law, forthwith to prepare and furnish, at its own
expense, to the Initial Purchaser and to any dealer upon request, either
amendments or supplements to the Time of Sale Memorandum so that the statements
in the Time of Sale Memorandum as so amended or supplemented will not, in the
light of the circumstances when delivered to a prospective purchaser, be
misleading or so that the Time of Sale Memorandum, as amended or supplemented,
will comply with applicable law.

(e) If, during such period after the date hereof and prior to the date on which
all of the Securities shall have been sold by the Initial Purchaser, any event
shall occur or condition exist as a result of which it is necessary to amend or
supplement the Final Memorandum in order to make the statements therein, in the
light of the circumstances when the Final Memorandum is delivered to a
purchaser, not misleading, or if, in the opinion of counsel for the Initial
Purchaser, it is necessary to amend or supplement the Final Memorandum to comply
with applicable law, forthwith to prepare and furnish, at its own expense, to
the Initial Purchaser, either amendments or supplements to the Final Memorandum
so that the statements in the Final Memorandum as so amended or supplemented
will not, in the light of the circumstances when the Final Memorandum is
delivered to a purchaser, be misleading or so that the Final Memorandum, as
amended or supplemented, will comply with applicable law.

(f) To endeavor to qualify the Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions as the Initial Purchaser shall
reasonably request, provided that in connection therewith the Company shall not
be required to qualify as a foreign corporation or to file a general consent to
service of process in any jurisdiction or to subject itself to taxation for
doing business in any jurisdiction.

 

18



--------------------------------------------------------------------------------

(g) Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of the Company’s obligations under this
Agreement, including: (i) the fees, disbursements and expenses of the Company’s
counsel and the Company’s accountants in connection with the issuance and sale
of the Securities, (ii) all fees or expenses in connection with the preparation
of the Preliminary Memorandum, the Time of Sale Memorandum, the Final
Memorandum, any Additional Written Offering Communication prepared by or on
behalf of, used by, or referred to by the Company and any amendments and
supplements to any of the foregoing, including all printing costs associated
therewith, and the delivering of copies thereof to the Initial Purchaser, in the
quantities herein above specified, (iii) all costs and expenses related to the
transfer and delivery of the Securities to the Initial Purchaser, including any
transfer or other similar taxes payable thereon, (iv) the cost of printing or
producing any Blue Sky or legal investment memorandum in connection with the
offer and sale of the Securities under state securities laws and all expenses in
connection with the qualification of the Securities for offer and sale under
state securities laws as provided in Section 6(f) hereof, including filing fees
and the reasonable fees and disbursements of counsel for the Initial Purchaser
in connection with such qualification and in connection with the Blue Sky or
legal investment memorandum; provided that any such legal fees or disbursements
do not exceed $10,000, (v) any fees charged by rating agencies for the rating of
the Securities, (vi) the fees and expenses, if any, incurred in connection with
the listing of the Conversion Securities on the Exchange, (vii) the costs and
charges of the Trustee and any transfer agent, registrar or depositary,
(viii) the cost of the preparation, issuance and delivery of the Securities,
(ix) the costs and expenses of the Company relating to investor presentations on
any “road show” undertaken in connection with the marketing of the offering of
the Securities, including, without limitation, expenses associated with the
preparation or dissemination of any electronic road show, expenses associated
with production of road show slides and graphics, fees and expenses of any
consultants engaged in connection with the road show presentations with the
prior approval of the Company, travel and lodging expenses, if any, of the
representatives and officers of the Company and any such consultants, and 50% of
the cost of any aircraft chartered in connection with the road show, (x) the
document production charges and expenses associated with printing this Agreement
and (xi) all other cost and expenses incident to the performance of the
obligations of the Company hereunder for which provision is not otherwise made
in this Section. It is understood, however, that except as provided in this
Section, Section 8, and the last paragraph of Section 10, the Initial Purchaser
will pay all of its costs and expenses, including fees and disbursements of its
counsel, transfer or other stamp taxes payable on resale of any of the
Securities by it and any advertising expenses connected with any offers it may
make.

 

19



--------------------------------------------------------------------------------

(h) Neither the Company nor any Affiliate will sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
the Securities Act) which could be integrated with the sale of the Securities in
a manner which would require the registration under the Securities Act of the
Securities.

(i) To furnish the Initial Purchaser with any proposed General Solicitation to
be made by the Company or on its behalf before its use, and not to make or use
any proposed General Solicitation without the Initial Purchaser’s prior written
consent.

(j) While any of the Securities or the Underlying Securities remain “restricted
securities” within the meaning of the Securities Act, to make available, upon
request, to any seller of such Securities the information specified in Rule
144A(d)(4) under the Securities Act, unless the Company is then subject to
Section 13 or 15(d) of the Exchange Act.

(k) During the period of one year after the Closing Date or any Option Closing
Date, if later, the Company will not be, nor will it become, an open-end
investment company, unit investment trust or face-amount certificate company
that is or is required to be registered under Section 8 of the Investment
Company Act.

(l) During the period of one year after the Closing Date or any Option Closing
Date, if later, the Company will not, and will not permit any person that is an
affiliate (as defined in Rule 144 under the Securities Act) that it controls at
such time (or has been an affiliate within the three months preceding such time)
to, resell any of the Securities or the Underlying Securities which constitute
“restricted securities” under Rule 144 that have been reacquired by any of them.

(m) Not to take any action prohibited by Regulation M under the Exchange Act in
connection with the distribution of the Securities contemplated hereby.

(n) For as long as any Securities are outstanding, to use its commercially
reasonable efforts to effect and maintain the listing of the Conversion
Securities on the Exchange.

(o) For so long as any Securities are outstanding, to keep the Conversion
Securities duly authorized and reserved, free of preemptive rights.

(p) The Company will deliver to the Initial Purchaser (or its agent), on the
date of execution of this Agreement, a properly completed and executed
Certification Regarding Beneficial Owners of Legal Entity Customers, together
with copies of identifying documentation, and the Company undertakes to provide
such additional supporting documentation as the Initial Purchaser may reasonably
request in connection with the verification of the foregoing Certification.

 

20



--------------------------------------------------------------------------------

(q) The Company will advise the Initial Purchaser promptly, and confirm such
advice in writing, (i) of the issuance by any governmental or regulatory
authority of any order preventing or suspending the use of any of the Time of
Sale Memorandum, any Additional Written Communication or the Final Memorandum or
the initiation or threatening of any proceeding for that purpose; (ii) of the
occurrence or development of any event at any time prior to the completion of
the initial offering of the Securities as a result of which any of the Time of
Sale Memorandum, any Additional Written Communication or the Final Memorandum as
then amended or supplemented would include any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances existing when such Time of Sale
Memorandum, Additional Written Communication or the Final Memorandum is
delivered to a purchaser, not misleading; and (iii) of the receipt by the
Company of any notice with respect to any suspension of the qualification of the
Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Company will use its
reasonable best efforts to prevent the issuance of any such order preventing or
suspending the use of any of the Time of Sale Memorandum, any Additional Written
Communication or the Final Memorandum or suspending any such qualification of
the Securities and, if any such order is issued, will obtain as soon as possible
the withdrawal thereof.

The Company also agrees that, without the prior written consent of the Initial
Purchaser, it will not, and will not publicly disclose an intention to, during
the period ending 60 days after the date of the Final Memorandum (the
“Restricted Period”), (1) offer, pledge, sell, contract to sell, sell any option
or contract to purchase, purchase any option or contract to sell, grant any
option, right or warrant to purchase, lend, or otherwise transfer or dispose of,
directly or indirectly, any shares of common stock or any securities convertible
into or exercisable or exchangeable for common stock or (2) enter into any swap
or other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of the common stock, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
common stock or such other securities, in cash or otherwise. The foregoing
sentence shall not apply to (A) the sale of the Securities under this Agreement,
the issuance of any Underlying Securities upon conversion thereof, (B) the
issuance by the Company of any shares of common stock upon the exercise of an
option or warrant or the conversion of a security outstanding on the date hereof
as described in each of the Time of Sale Memorandum and the Final Memorandum,
(C) the issuance by the Company of common stock or other securities convertible
into or exercisable for shares of common stock pursuant to any equity incentive
plan and the filing of any registration statement (including but not limited to
a registration statement on Form S-8) relating to the issuance, vesting,
exercise, settlement, conversion or resale of any such common stock or other
securities, provided that such equity incentive plan is described in the Time of
Sale Memorandum and the Final Memorandum, (D) the entry into an agreement
providing for

 

21



--------------------------------------------------------------------------------

the issuance by the Company of shares of common stock or any security
convertible into or exercisable for shares of common stock in connection with
the acquisition by the Company or any of its subsidiaries of the securities,
business, property or other assets of another person or entity or pursuant to an
employee benefit plan assumed by the Company in connection with such
acquisition, and the issuance of any such securities pursuant to any such
agreement and the filing of any registration statement relating to the issuance,
vesting, exercise, settlement, conversion or resale of any such common stock or
other securities, (E) the entry into an agreement providing for the issuance of
shares of common stock or any security convertible into or exercisable for
shares of common stock in connection with legal settlements, joint ventures,
commercial relationships or other strategic transactions, and the issuance of
any such securities pursuant to any such agreement and the filing of any
registration statement relating to the issuance of any such common stock or
other securities; provided that the aggregate number of shares of common stock
that the Company may sell or issue or agree to sell or issue pursuant to clauses
(D), and (E) collectively does not exceed 5% of the total number of shares of
common stock issued and outstanding immediately following the completion of the
transactions contemplated by this Agreement, and provided, further, that all
such recipients of shares of common stock shall execute and deliver to the
Initial Purchaser, on or prior to such issuance, a “lock-up” agreement,
substantially in the form of Exhibit A hereto, with respect to the remaining
portion of the Restricted Period or (F) facilitating the establishment of a
trading plan on behalf of a shareholder, officer or director of the Company
pursuant to Rule 10b5-1 under the Exchange Act for the transfer of shares of
common stock, provided that (i) such plan does not provide for the transfer of
common stock during the Restricted Period and (ii) to the extent a public
announcement or filing under the Exchange Act, if any, is required of or
voluntarily made by the Company regarding the establishment of such plan, such
announcement or filing shall include a statement to the effect that no transfer
of Common Stock may be made under such plan during the Restricted Period.

7. Offering of Securities; Restrictions on Transfer. (a) The Initial Purchaser
represents and warrants that it is a qualified institutional buyer as defined in
Rule 144A under the Securities Act (a “QIB”). The Initial Purchaser agrees with
the Company that (i) it will not solicit offers for, or offer or sell, such
Securities by any General Solicitation, other than a permitted communication
listed on Schedule II hereto, or those made with the prior written consent of
the Company, or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act, (ii) it will sell such Securities in
accordance with Rule 144A under the Securities Act only to persons that it
reasonably believes to be QIBs and that in purchasing such Securities are deemed
to have represented and agreed as provided in the Final Memorandum under the
captions “Notice to Investors” and “Transfer Restrictions”.

(b) The Company agrees that the Initial Purchaser may provide copies of the
Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum and
any other agreements or documents relating thereto, including without
limitation, the Indenture, to Xtract Research LLC (“Xtract”), following
completion of the offering, for inclusion in an online research service
sponsored by Xtract, access to which shall be restricted by Xtract to QIBs.

 

22



--------------------------------------------------------------------------------

8. Indemnity and Contribution. (a) The Company agrees to indemnify and hold
harmless the Initial Purchaser, each person, if any, who controls the Initial
Purchaser within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act, and each affiliate of the Initial Purchaser
within the meaning of Rule 405 under the Securities Act from and against any and
all losses, claims, damages and liabilities (including, without limitation, any
legal or other expenses reasonably incurred in connection with defending or
investigating any such action or claim) that arise out of, or are based upon,
any untrue statement or alleged untrue statement of a material fact contained in
the Preliminary Memorandum, the Time of Sale Memorandum, any Additional Written
Offering Communication prepared by or on behalf of, used by, or referred to by
the Company, any General Solicitation made by the Company, any “road show” as
defined in Rule 433(h) under the Securities Act (a “road show”), the Final
Memorandum or any amendment or supplement thereto, or arise out of, or are based
upon, any omission or alleged omission to state therein a material fact
necessary to make the statements therein in the light of the circumstances under
which they were made not misleading, except insofar as such losses, claims,
damages or liabilities arise out of, or are based upon, by any such untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to the Initial Purchaser
furnished to the Company in writing by the Initial Purchaser expressly for use
therein, it being understood and agreed that the only such information furnished
by the Initial Purchaser consists of the information described as such in
paragraph (b) below.

(b) The Initial Purchaser agrees to indemnify and hold harmless the Company, its
directors, its officers and each person, if any, who controls the Company within
the meaning of either Section 15 of the Securities Act or Section 20 of the
Exchange Act to the same extent as the foregoing indemnity from the Company to
the Initial Purchaser, but only with reference to information relating to the
Initial Purchaser furnished to the Company in writing by the Initial Purchaser
expressly for use in the Preliminary Memorandum, the Time of Sale Memorandum,
any Additional Written Offering Communication set forth in Schedule II hereto,
road show, General Solicitation set forth in Schedule II hereto, the Final
Memorandum or any amendment or supplement thereto.

(c) In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 8(a) or 8(b), such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the reasonably
incurred fees and disbursements of such counsel related to such proceeding. In
any such proceeding, any indemnified party shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed in writing to the retention of such counsel or
(ii) the

 

23



--------------------------------------------------------------------------------

named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all such indemnified parties and that all such
reasonably incurred fees and expenses shall be reimbursed as they are incurred.
Such firm shall be designated in writing by the Initial Purchaser, in the case
of parties indemnified pursuant to Section 8(a), and by the Company, in the case
of parties indemnified pursuant to Section 8(b). The indemnifying party shall
not be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
from and against any loss or liability by reason of such settlement or judgment.
Notwithstanding the foregoing sentence, if at any time an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for fees and expenses of counsel as contemplated by the second and third
sentences of this paragraph, the indemnifying party agrees that it shall be
liable for any settlement of any proceeding effected without its written consent
if (i) such settlement is entered into more than 30 days after receipt by such
indemnifying party of the aforesaid request and (ii) such indemnifying party
shall not have reimbursed the indemnified party in accordance with such request
prior to the date of such settlement. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement of any
pending or threatened proceeding in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement includes an unconditional release of
such indemnified party from all liability on claims that are the subject matter
of such proceeding.

(d) To the extent the indemnification provided for in Section 8(a) or 8(b) is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company on the
one hand and the Initial Purchaser on the other hand from the offering of the
Securities or (ii) if the allocation provided by clause 8(d)(i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause 8(d)(i) above but also the
relative fault of the Company on the one hand and of the Initial Purchaser on
the other hand in connection with the statements or omissions that resulted in
such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and the Initial

 

24



--------------------------------------------------------------------------------

Purchaser on the other hand in connection with the offering of the Securities
shall be deemed to be in the same respective proportions as the net proceeds
from the offering of the Securities (before deducting expenses) received by the
Company and the total discounts and commissions received by the Initial
Purchaser bear to the aggregate offering price of the Securities. The relative
fault of the Company on the one hand and of the Initial Purchaser on the other
hand shall be determined by reference to, among other things, whether the untrue
or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
or by the Initial Purchaser and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.

(e) The Company and the Initial Purchaser agree that it would not be just or
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in Section 8(d). The amount paid or
payable by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in Section 8(d) shall be deemed to include, subject to
the limitations set forth above, any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 8, the Initial
Purchaser shall not be required to contribute any amount in excess of the amount
by which the total price at which the Securities resold by it in the initial
placement of such Securities were offered to investors exceeds the amount of any
damages that the Initial Purchaser has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The remedies
provided for in this Section 8 are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any indemnified party at law or
in equity.

(f) The indemnity and contribution provisions contained in this Section 8 and
the representations, warranties and other statements of the Company contained in
this Agreement shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of the Initial Purchaser, any person controlling the Initial Purchaser or
any affiliate of the Initial Purchaser or by or on behalf of the Company, its
officers or directors or any person controlling the Company and (iii) acceptance
of and payment for any of the Securities.

9. Termination. The Initial Purchaser may terminate this Agreement by notice
given by the Initial Purchaser to the Company, if after the execution and
delivery of this Agreement and prior to or on the Closing Date, or any Option
Closing Date, as the case may be, (i) trading generally shall have been
suspended or materially limited on, or by, as the case may be, any of the New
York Stock Exchange, the NYSE American, or the

 

25



--------------------------------------------------------------------------------

NASDAQ Global Market, (ii) trading of any securities of the Company shall have
been suspended on any exchange or in any over-the-counter market, (iii) a
material disruption in securities settlement, payment or clearance services in
the United States shall have occurred, (iv) any moratorium on commercial banking
activities shall have been declared by Federal or New York State authorities or
(v) there shall have occurred any outbreak or escalation of hostilities, or any
change in financial markets or any calamity or crisis that, in the Initial
Purchaser’s judgment, is material and adverse and which, singly or together with
any other event specified in this clause (v), makes it, in the Initial
Purchaser’s judgment, impracticable or inadvisable to proceed with the offer,
sale or delivery of the Securities on the terms and in the manner contemplated
in the Time of Sale Memorandum or the Final Memorandum.

10. Effectiveness; Defaulting Initial Purchaser. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.

If, on the Closing Date the Initial Purchaser shall fail or refuse to purchase
the Firm Securities which it has agreed to purchase hereunder on such date, and
arrangements satisfactory to the Initial Purchaser and the Company for the
purchase of such Firm Securities are not made within 36 hours after such
default, this Agreement shall terminate without liability on the part of the
Company, except that the provisions of Sections 8 and 11 hereof shall at all
times be effective and shall survive such termination. In any such case either
the Initial Purchaser or the Company shall have the right to postpone the
Closing Date, but in no event for longer than seven days, in order that the
required changes, if any, in the Time of Sale Memorandum, the Final Memorandum
or in any other documents or arrangements may be effected. Any action taken
under this paragraph shall not relieve the Initial Purchaser from liability in
respect of any default of the Initial Purchaser under this Agreement.

If this Agreement shall be terminated by the Initial Purchaser because of any
failure or refusal on the part of the Company to comply with the terms or to
fulfill any of the conditions of this Agreement other than by reason of default
by the Initial Purchaser, or if for any reason the Company shall be unable to
perform its obligations under this Agreement other than by reason of default by
the Initial Purchaser, the Company will reimburse the Initial Purchaser for all
out-of-pocket expenses (including the fees and disbursements of its counsel)
reasonably incurred by the Initial Purchaser in connection with this Agreement
or the offering contemplated hereunder.

11. Entire Agreement. (a) This Agreement, together with any contemporaneous
written agreements and any prior written agreements (to the extent not
superseded by this Agreement) that relate to the offering of the Securities,
represents the entire agreement between the Company and the Initial Purchaser
with respect to the preparation of the Preliminary Memorandum, the Time of Sale
Memorandum, the Final Memorandum, the conduct of the offering, and the purchase
and sale of the Securities.

 

26



--------------------------------------------------------------------------------

(b) The Company acknowledges that in connection with the offering of the
Securities: (i) the Initial Purchaser has acted at arms length, is not an agent
of, and owes no fiduciary duties to, the Company or any other person, (ii) the
Initial Purchaser owes the Company only those duties and obligations set forth
in this Agreement, any contemporaneous written agreements and prior written
agreements (to the extent not superseded by this Agreement) if any, and
(iii) the Initial Purchaser may have interests that differ from those of the
Company. The Company waives to the full extent permitted by applicable law any
claims it may have against the Initial Purchaser arising from an alleged breach
of fiduciary duty in connection with the offering of the Securities.

12. Recognition of the U.S. Special Resolution Regimes. (a) In the event that
the Initial Purchaser is a Covered Entity that becomes subject to a proceeding
under a U.S. Special Resolution Regime, the transfer from the Initial Purchaser
of this Agreement, and any interest and obligation in or under this Agreement,
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if this Agreement, and any such interest and
obligation, were governed by the laws of the United States or a state of the
United States.

(b) In the event that the Initial Purchaser is a Covered Entity and the Initial
Purchaser or a BHC Act Affiliate of the Initial Purchaser becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under this
Agreement that may be exercised against the Initial Purchaser are permitted to
be exercised to no greater extent than such Default Rights could be exercised
under the U.S. Special Resolution Regime if this Agreement were governed by the
laws of the United States or a state of the United States.

For purposes of this Section a “BHC Act Affiliate” has the meaning assigned to
the term “affiliate” in, and shall be interpreted in accordance with, 12 U.S.C.
§ 1841(k). “Covered Entity” means any of the following: (i) a “covered entity”
as that term is defined in, and interpreted in accordance with, 12 C.F.R. §
252.82(b); (ii) a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 382.2(b). “Default
Right” has the meaning assigned to that term in, and shall be interpreted in
accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable. “U.S.
Special Resolution Regime” means each of (i) the Federal Deposit Insurance Act
and the regulations promulgated thereunder and (ii) Title II of the Dodd-Frank
Wall Street Reform and Consumer Protection Act and the regulations promulgated
thereunder.

13. Counterparts. This Agreement may be signed in two or more counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. Counterparts may be delivered via
facsimile, electronic mail (including any electronic signature covered by the
U.S. federal ESIGN Act of 2000, Uniform Electronic Transactions Act, the
Electronic Signatures and Records Act or other applicable law, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

14. Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

 

27



--------------------------------------------------------------------------------

15. Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed a part of this
Agreement.

16. Notices. All communications hereunder shall be in writing and effective only
upon receipt and if to the Initial Purchaser shall be delivered, mailed or sent
to Morgan Stanley & Co. LLC, 1585 Broadway, New York, New York 10036, Attention:
Convertible Debt Syndicate Desk, with a copy to the Legal Department; and if to
the Company shall be delivered, mailed or sent to CryoLife, Inc., 1655 Roberts
Boulevard N.W., Kennesaw, GA 30144, Attention: Executive Vice President, Chief
Operating Officer, and Chief Financial Officer, with a copy thereof directed to
the Senior Vice President, General Counsel, Chief Compliance Officer and
Corporate Secretary .

[Signature pages follow.]

 

28



--------------------------------------------------------------------------------

Very truly yours, CRYOLIFE, INC. By:   /s/ D. Ashley Lee   Name:   D. Ashley Lee
  Title:   Executive Vice President,     Chief Financial Officer and     Chief
Operating Officer

 

29



--------------------------------------------------------------------------------

Accepted as of the date hereof Morgan Stanley & Co. LLC, as Initial Purchaser
By:   Morgan Stanley & Co. LLC By:   /s/ Usman Khan   Name: Usman Khan   Title:
  Managing Director

 

30



--------------------------------------------------------------------------------

SCHEDULE I

 

Initial Purchaser

   Principal Amount of
Firm Securities to be
Purchased  

Morgan Stanley & Co. LLC

   $ 100,000,000     

 

 

 

Total:

   $ 100,000,000     

 

 

 

 

I-1



--------------------------------------------------------------------------------

SCHEDULE II

Permitted Communications

Time of Sale Memorandum

 

1.

Preliminary Memorandum issued June 18, 2020

 

2.

Pricing term sheet dated June 18, 2020, attached as Exhibit B hereto

Permitted Additional Written Offering Communications

 

1.

Each electronic “road show” as defined in Rule 433(h) furnished to the Initial
Purchaser prior to use that the Initial Purchaser and Company have agreed may be
used in connection with the offering of the Securities

 

2.

Pricing term sheet dated June 18, 2020, attached as Exhibit B hereto

 

3.

Launch Press Release, dated June 18, 2020

 

4.

Pricing Press Release, dated June 18, 2020

Permitted General Solicitations other than Permitted Additional Written Offering
Communications set forth above

None

 

II-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOCK-UP AGREEMENT

 

1



--------------------------------------------------------------------------------

LOCK-UP LETTER AGREEMENT

June ___, 2020

Morgan Stanley & Co. LLC

As Representative of the several

Initial Purchasers listed in Schedule I

to the Purchase Agreement referred to below

c/o Morgan Stanley & Co. LLC

1585 Broadway

New York, NY 10036

Re: CryoLife, Inc. — Rule 144A Offering

Ladies and Gentlemen:

The undersigned understands that you, as Representative of the several Initial
Purchasers (as defined below), propose to enter into a Purchase Agreement (the
“Purchase Agreement”) with CryoLife, Inc., a Florida corporation (the
“Company”), providing for the purchase and resale (the “Offering”) by the
several Initial Purchasers named in Schedule I to the Purchase Agreement (the
“Initial Purchasers”), of Convertible Senior Notes of the Company (the
“Securities”). The Securities will be convertible into cash, shares of the
common stock, $0.01 per share par value, of the Company (the “Common Stock”) or
a combination of cash and Common Stock, at the Company’s election. Capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Purchase Agreement.

To induce the Initial Purchasers that may participate in the Offering to
continue their efforts in connection with the Offering, the undersigned hereby
agrees that, without the prior written consent of Morgan Stanley & Co. LLC (the
“Representative”) on behalf of the Initial Purchasers, it will not, and will not
publicly disclose an intention to, during the period commencing on the date
hereof and ending 60 days after the date of the final offering memorandum (the
“Restricted Period”) relating to the Offering (the “Final Memorandum”), (1)
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend, or otherwise transfer or dispose of, directly or indirectly, any
shares of Common Stock beneficially owned (as such term is used in Rule 13d-3 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), by the
undersigned or any other securities so owned convertible into or exercisable or
exchangeable for Common Stock or (2) enter into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of the Common Stock, whether any such transaction described in
clause (1) or (2) above is to be settled by delivery of Common Stock or such
other securities, in cash or otherwise. The foregoing sentence shall not apply
to:

 

1



--------------------------------------------------------------------------------

(a) transactions relating to shares of Common Stock or other securities acquired
in open market transactions after the completion of the Offering, provided that
no filing under Section 16(a) of the Exchange Act shall be required or shall be
voluntarily made in connection with subsequent sales of Common Stock or other
securities acquired in such open market transactions;

(b) transfers of shares of Common Stock or any security convertible into or
exercisable or exchangeable for Common Stock as a bona fide gift;

(c) distributions of shares of Common Stock or any security convertible into or
exercisable or exchangeable for Common Stock to limited partners, members,
stockholders or trust beneficiaries of the undersigned;

(d) transfers or other dispositions by will, other testamentary document or
intestate succession upon the death of the undersigned, or by operation of law,
such as pursuant to a qualified domestic relations order or in connection with a
divorce settlement, provided that any filing under Section 16(a) of the Exchange
Act required to be made during the Restricted Period in connection with any such
transfer or disposition shall indicate by footnote disclosure or otherwise the
nature of the transfer or disposition;

(e) the receipt by the undersigned from the Company of shares of Common Stock
upon the exercise of options, warrants, restricted stock units or other equity
awards pursuant to any employee benefit plans or arrangements described in the
Time of Sale Memorandum (as defined in the Purchase Agreement) and the Final
Memorandum (including through incorporation by reference), provided that any
shares of Common Stock received pursuant to this clause (e) shall be subject to
the restrictions on transferability contained in this agreement, provided
further that any filing under Section 16(a) of the Exchange Act required to be
made during the Restricted Period in connection with such transaction shall
indicate by footnote disclosure or otherwise (i) the nature of the transaction
and (ii) that any shares of Common Stock received pursuant to this clause
(e) are subject to the restrictions on transferability contained in this
agreement;

(f) dispositions or transfers of shares of Common Stock or any security
convertible into or exercisable or exchangeable for Common Stock by the
undersigned to the Company solely (i) in connection with the “net” or “cashless”
exercise of options or other rights to acquire shares of Common Stock granted
pursuant to an equity incentive plan, employee compensation plan or other
arrangement described in the Time of Sale Memorandum (as defined in the Purchase
Agreement) and the Final Memorandum, or (ii) in satisfaction of tax withholding
obligations in connection with any such exercise or the vesting of restricted
stock, provided that any shares of Common Stock or other securities received
upon any such exercise or vesting contemplated by this clause (f) shall be
subject to the restrictions on transferability contained in this agreement,
provided further that any filing under Section 16(a) of the Exchange Act
required to be made during the Restricted Period in connection with any such
transfer or disposition shall indicate by footnote disclosure or otherwise
(i) the nature of the transfer or disposition and (ii) any shares of Common
Stock received upon any such exercise or vesting contemplated by this clause
(f) are subject to the restrictions on transferability contained in this
agreement;

 

2



--------------------------------------------------------------------------------

(g) transfers of shares of Common Stock or any security convertible into or
exercisable or exchangeable for Common Stock to the undersigned’s affiliates or
to any investment fund or other entity controlled by the undersigned;

(h) transfer of shares of Common Stock or any security convertible into or
exercisable or exchangeable for Common Stock to or from any immediate family
member of the undersigned or a trust, partnership, limited liability company or
other entity for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned. For purposes of this clause (h), “immediate
family member” shall mean any relationship by blood, current or former marriage
or domestic partnership or adoption, not more remote than first cousin;

(i) the establishment of a trading plan pursuant to Rule 10b5-1 under the
Exchange Act for the transfer of shares of Common Stock (including shares
acquired upon the exercise, conversion or exchange of any security convertible
into or exercisable or exchangeable for Common Stock); provided that (i) such
plan does not provide for the transfer of Common Stock during the Restricted
Period and (ii) to the extent a public announcement or filing under the Exchange
Act, if any, is required of or voluntarily made by or on behalf of the
undersigned or the Company regarding the establishment of such plan, such
announcement or filing shall include a statement to the effect that no transfer
of Common Stock may be made under such plan during the Restricted Period;

(j) sales, transfers or other dispositions pursuant to a trading plan pursuant
to Rule 10b5-1 under the Exchange Act for the transfer of shares of Common Stock
that has been entered into by the undersigned prior to the date hereof of which
the Representative has received notice, provided that any filing made under
Section 16(a) of the Exchange Act includes a footnote that expressly states that
the sale was made pursuant to an existing 10b5-1 Plan; or

(k) transfers of shares of Common Stock or any security convertible into or
exercisable or exchangeable for Common Stock to the Company in connection with
the termination of the undersigned’s employment with the Company pursuant to an
agreement in effect on the date hereof and entered into pursuant to any employee
benefit plans or arrangements described in the Time of Sale Memorandum and the
Final Memorandum (including through incorporation by reference), provided that
any filing under Section 16(a) of the Exchange Act required to be made during
the Restricted Period in connection with such transaction shall indicate by
footnote disclosure or otherwise the nature of the transaction,

provided that in the case of any transfer or distribution pursuant to clauses
(b), (c), (d), (g) or (h), each donee, transferee, heir, beneficiary or
distributee shall sign and deliver a lock-up letter substantially in the form of
this letter, provided further that in the case of any transfer or distribution
pursuant to clauses (b), (c), (g) or (h), no filing under Section 16(a) of the
Exchange Act by the undersigned, reporting a reduction in beneficial ownership
of shares of Common Stock, shall be required or shall be voluntarily made during
the Restricted Period.

 

3



--------------------------------------------------------------------------------

In addition, the undersigned agrees that, without the prior written consent of
the Representative on behalf of the Initial Purchasers, it will not, during the
Restricted Period, make any demand for or exercise any right with respect to,
the registration of any shares of Common Stock or any security convertible into
or exercisable or exchangeable for Common Stock. The undersigned also agrees and
consents to the entry of stop transfer instructions with the Company’s transfer
agent and registrar against the transfer of the undersigned’s shares of Common
Stock except in compliance with the foregoing restrictions.

The undersigned understands that the Company and the Initial Purchasers are
relying upon this agreement in proceeding toward consummation of the Offering.
The undersigned further understands that this agreement is irrevocable and shall
be binding upon the undersigned’s heirs, legal representatives, successors and
assigns.

Whether or not the Offering actually occurs depends on a number of factors,
including market conditions. Any Offering will only be made pursuant to a
Purchase Agreement, the terms of which are subject to negotiation between the
Company and the Initial Purchasers.

This letter shall automatically terminate upon the earliest to occur, if any, of
(a) the date the Company advises the Representative, in writing, prior to the
execution of the Purchase Agreement, that it has determined not to proceed with
the Offering, (b) the date of the termination of the Purchase Agreement (without
regard to any provisions thereof that survive termination) if prior to the sale
of any Securities pursuant to the Purchase Agreement, or (c) August 30, 2020 if,
and only if, the Purchase Agreement has not been executed by such date.

This agreement shall be governed by and construed in accordance with the laws of
the State of New York.

This agreement may be signed and delivered via facsimile, electronic mail
(including any electronic signature covered by the U.S. federal ESIGN Act of
2000, Uniform Electronic Transactions Act, the Electronic Signatures and Records
Act or other applicable law, e.g., www.docusign.com) or other transmission
method and any signature so delivered shall be deemed to have been duly and
validly delivered and be valid and effective for all purposes.

[Signature page follows]

 

4



--------------------------------------------------------------------------------

IF AN INDIVIDUAL:     IF AN ENTITY: By:  

 

      

 

(duly authorized signature)     (please print complete name of entity)

Name:  

 

    By:  

 

(please print full name)          (duly authorized signature)       Name:  

 

      (please print full name)       Title:  

 

      (please print full title)

Address:        Address:

 

   

 

 

   

 

E-mail:  

 

    E-mail:  

 

 

5



--------------------------------------------------------------------------------

EXHIBIT B

PRICING TERM SHEET

 

2



--------------------------------------------------------------------------------

PRICING TERM SHEET    STRICTLY CONFIDENTIAL DATED June 18, 2020   

 

LOGO [g946474g20g46.jpg]

CRYOLIFE, INC.

$100,000,000

4.250% CONVERTIBLE SENIOR NOTES DUE 2025

The information in this pricing term sheet supplements CryoLife Inc.’s
preliminary offering memorandum, dated June 18, 2020 (the “Preliminary Offering
Memorandum”), and supersedes the information in the Preliminary Offering
Memorandum to the extent inconsistent with the information in the Preliminary
Offering Memorandum. In all other respects, this pricing term sheet is qualified
in its entirety by reference to the Preliminary Offering Memorandum, including
all documents incorporated by reference therein. Terms used herein but not
defined herein shall have the respective meanings as set forth in the
Preliminary Offering Memorandum. All references to dollar amounts are references
to U.S. dollars.

 

Issuer:    CryoLife, Inc., a Florida corporation (the “Issuer”).

Ticker/Exchange for the Issuer’s Common Stock:

   “CRY”/The New York Stock Exchange. Notes:    4.250% Convertible Senior Notes
due 2025 (the “Notes”). Principal Amount:    $100,000,000, plus up to an
additional $15,000,000 principal amount pursuant to the initial purchaser’s
option to purchase additional Notes. Denominations:    $1,000 and multiples of
$1,000 in excess thereof. Maturity:    July 1, 2025, unless earlier repurchased,
redeemed or converted. Interest Rate:    4.250% per year. Interest Payment
Dates:    Interest will accrue from June 23, 2020 and will be payable
semiannually in arrears on January 1 and July 1 of each year, beginning on
January 1, 2021. Interest Record Dates:    December 15 and June 15 of each year,
immediately preceding any January 1 and July 1 interest payment date, as the
case may be. Issue Price:    100% of principal, plus accrued interest, if any,
from June 23, 2020. Trade Date:    June 19, 2020. Expected Settlement Date:   
June 23, 2020.

Closing Sale Price of the Issuer’s Common Stock on June 18, 2020:

   $17.38 per share. Initial Conversion Rate:    42.6203 shares of the Issuer’s
common stock per $1,000 principal amount of Notes. Initial Conversion Price:   
Approximately $23.46 per share of the Issuer’s common stock. Conversion Premium:
   Approximately 35.0% above the last reported sale price of the Issuer’s common
stock on The New York Stock Exchange on June 18, 2020.



--------------------------------------------------------------------------------

Redemption at Our Option:    The Issuer may not redeem the Notes prior to
July 5, 2023. The Issuer may redeem for cash all or part of the Notes, at the
Issuer’s option, on or after July 5, 2023 if the last reported sale price of the
Issuer’s common stock has been at least 130% of the conversion price then in
effect for at least 20 trading days (whether or not consecutive) during any 30
consecutive trading day period (including the last trading day of such period)
ending on, and including, the trading day immediately preceding the date on
which the Issuer provides notice of redemption at a redemption price equal to
100% of the principal amount of the Notes to be redeemed, plus accrued and
unpaid interest to, but excluding, the redemption date. If the redemption date
for such a redemption is on or after January 1, 2025, the redemption must be for
all, and not less than all, of the then outstanding Notes. No “sinking fund” is
provided for the Notes. Sole Book-Running Manager:    Morgan Stanley & Co. LLC

Financial Advisors to CryoLife, Inc.:

  

J. Wood Capital Advisors LLC

Perella Weinberg Partners

CUSIP Number (144A):    228903 AA8 ISIN (144A):    US228903AA86 Use of Proceeds:
   The Issuer estimates that the net proceeds from this offering will be
approximately $96.5 million (or approximately $111.1 million if the initial
purchaser exercises its option to purchase additional Notes in full), after
deducting fees and estimated expenses.    The Issuer expects to use the net
proceeds from this offering for general corporate purposes, including the
repayment of approximately $30 million in outstanding borrowings under its
revolving credit facility.    If the initial purchaser exercises its option to
purchase additional Notes, the Issuer intends to use the net proceeds from the
sale of the additional Notes for general corporate purposes.

Increase in Conversion Rate Upon Conversion in Connection with a Make-Whole
Fundamental Change or a Notice of Redemption:

  

If the effective date of a “make-whole fundamental change” (as defined in the
Preliminary Offering Memorandum) occurs prior to the maturity date of the Notes
or if the Issuer gives a notice of redemption with respect to any or all of the
Notes, the Issuer will, in certain circumstances, increase the conversion rate
for a holder who elects to convert its Notes in connection with such a
make-whole fundamental change or notice of redemption, as the case may be, as
described under “Description of Notes—Conversion Rights—Increase in Conversion
Rate upon Conversion upon a Make-Whole Fundamental Change or Notice of
Redemption” in the Preliminary Offering Memorandum.

 

The following table sets forth the number of additional shares by which the
conversion rate will be increased per $1,000 principal amount of Notes for
conversions in connection with a make-whole fundamental change or notice of
redemption, as the case may be, for each “stock price” and “effective date” set
forth below:

 

2



--------------------------------------------------------------------------------

     Stock Price  

Effective Date

   $ 17.38      $ 20.00      $ 23.46      $ 27.50      $ 30.50      $ 40.00     
$ 55.00      $ 75.00      $ 100.00      $ 125.00      $ 150.00      $ 200.00  
  

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

June 23, 2020

     14.9170        11.8785        9.2016        7.1895        6.1548       
4.1918        2.7633        1.8640        1.2752        0.9266        0.6947  
     0.4059  

July 1, 2021

     14.9170        11.1655        8.3581        6.3298        5.3262       
3.5190        2.2918        1.5459        1.0599        0.7716        0.5793  
     0.3396  

July 1, 2022

     14.9170        10.3380        7.3448        5.2989        4.3430       
2.7510        1.7733        1.1999        0.8252        0.6017        0.4524  
     0.2660  

July 1, 2023

     14.9170        9.3790        6.0912        4.0302        3.1564       
1.8863        1.2151        0.8285        0.5716        0.4174        0.3142  
     0.1853  

July 1, 2024

     14.9170        8.2315        4.3730        2.3535        1.6784       
0.9443        0.6256        0.4308        0.2978        0.2178        0.1642  
     0.0973  

July 1, 2025

     14.9170        7.3795        0.0000        0.0000        0.0000       
0.0000        0.0000        0.0000        0.0000        0.0000        0.0000  
     0.0000  

The exact stock price and effective date may not be set forth in the table
above, in which case:

 

  •  

If the stock price is between two stock prices in the table above or the
effective date is between two effective dates in the table above, the number of
additional shares by which the conversion rate will be increased will be
determined by a straight-line interpolation between the number of additional
shares set forth for the higher and lower stock prices and the earlier and later
effective dates, as applicable, based on a 365-day or 366-day year, as
applicable.

 

  •  

If the stock price is greater than $200.00 per share (subject to adjustment in
the same manner as the stock prices set forth in the column headings of the
table above as described in the Preliminary Offering Memorandum), no additional
shares will be added to the conversion rate.

 

  •  

If the stock price is less than $17.38 per share (subject to adjustment in the
same manner as the stock prices set forth in the column headings of the table
above as described in the Preliminary Offering Memorandum), no additional shares
will be added to the conversion rate.

Notwithstanding the foregoing, in no event will the conversion rate per $1,000
principal amount of Notes exceed 57.5373 shares of the Issuer’s common stock,
subject to adjustment in the same manner as the conversion rate as set forth
under “Description of Notes—Conversion Rights—Conversion Rate Adjustments” in
the Preliminary Offering Memorandum.

 

 

This communication is intended for the sole use of the person to whom it is
provided by the sender. This material is confidential and is for your
information only and is not intended to be used by anyone other than you. This
information does not purport to be a complete description of the Notes or the
offering thereof. This communication does not constitute an offer to sell or the
solicitation of an offer to buy any Notes in any jurisdiction to any person to
whom it is unlawful to make such offer or solicitation in such jurisdiction.

The Notes and the shares of the Issuer’s common stock issuable upon conversion
of the Notes have not been and will not be registered under the U.S. Securities
Act of 1933, as amended (the “Securities Act”), or any other securities laws,
and may not be offered or sold within the United States or any other
jurisdiction, except pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act and any other
applicable securities laws. The initial purchaser is initially offering the
Notes only to qualified institutional buyers as defined in, and in reliance on,
Rule 144A under the Securities Act.

The Notes and the shares of the Issuer’s common stock issuable upon conversion
of the Notes are not transferable except in accordance with the restrictions
described under “Transfer Restrictions” in the Preliminary Offering Memorandum.

A copy of the Preliminary Offering Memorandum for the offering of the Notes may
be obtained by contacting your sales representative at Morgan Stanley & Co. LLC.

Any legends, disclaimers or other notices that may appear below are not
applicable to this communication and should be disregarded. Such legends,
disclaimers or other notices have been automatically generated as a result of
this communication having been sent via Bloomberg or another system.

 

3